 

 



"GRANT_DATE"







"FIRST_NAME" "MIDDLE_NAME" "LAST_NAME"
"ADDRESS_LINE_1"
"CITY", "STATE" "ZIP_CODE"






RE: Letter Agreement dated "GRANT_DATE", Restricted Stock Number "NUM"
Grant of Restricted Stock (the "Agreement")



Dear "FIRST_NAME":



I am pleased to advise you that on "GRANT_DATE" (the "Date of Grant"), and
pursuant to the First Midwest Bancorp, Inc. Amended and Restated Non-Employee
Directors Stock Plan (the "Director Plan"), the Compensation Committee (the
"Committee") of the Board of Directors of First Midwest Bancorp, Inc. (the
"Company") has approved a grant to you of a "Restricted Shares Award" (the
"Director Award"). The Director Award provides you with the opportunity to earn
"SHARES" shares of the Company's Common Stock.



The Director Award is subject to the terms and conditions of the Director Plan,
including any Amendments thereto, which are incorporated herein by reference,
and to the following provisions:



(1) Award



The Company hereby grants to you a Director Award of "SHARES" shares of Common
Stock, subject to the restrictions and other conditions set forth herein. Such
shares are referred to in this Letter Agreement as the "Restricted Shares."
Restricted Shares may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated subject to Sections (2) and (3). Within a reasonable
time after the date of this Director Award, the Company shall instruct its
transfer agent to establish a book entry account representing the Restricted
Shares in your name effective as of the Date of Grant, provided that the Company
shall retain control of such account until the Restricted Shares have become
vested in accordance with the Award.



As promptly as practical after the date on which a portion or all of the
Restricted Shares vest under this Agreement, the Company shall instruct the
transfer agent to transfer the number of vested Restricted Shares to an
unrestricted account over which only you have control.



(2) Restrictions; Vesting



Except as otherwise provided in paragraph (3) below, the Restricted Shares shall
vest and become fully transferable on May 21, 2009. In the event of your death,
disability or retirement (as defined below), all restrictions on any unvested
Restricted Shares will lapse and all such unvested Restricted Shares will become
immediately vested and transferable in full and the provision of Section 1(b)
shall apply. If you cease to be a director for any other reason, except as
otherwise provided in paragraph (3), prior to the full vesting of the Restricted
Shares, all non-vested Restricted Shares shall be immediately forfeited and all
your rights hereunder shall terminate. Retirement means termination of your
membership on the First Midwest Bancorp, Inc. Board of

This Letter Agreement constitutes part of a prospectus covering securities that
have been
registered under the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------



Page 2



Directors at the expiration of your term of office (unless you are then elected
for another term of office), or under such other circumstances as the Board may
determine to constitute retirement.



(3) Merger, Consolidation or Change in Control



In the event of a Change in Control, all restrictions on the Restricted Shares
will lapse and the Restricted Shares shall be vested and fully transferable and
the provisions of Section 1(b) shall apply. For purposes of this Letter
Agreement, "Change in Control" shall be as defined in Section 14 of the Company'
Omnibus Stock and Incentive Plan (the "Omnibus Plan"), provided that
notwithstanding the provisions of Section 14(c) of the Omnibus Plan relating to
stockholder approval of a transaction constituting a Business Combination (as
defined in Section 14(c)), a Change in Control with respect to a Business
Combination shall not occur prior to the date of consummation of such
transaction.



(4) Non-Transferability



Subject to the terms of this Agreement, this Director Award is personal to you
and, until vested and transferable hereunder, may not be sold, transferred,
pledged, assigned or otherwise alienated, otherwise than by will or by the laws
of descent and distribution.



(5) Securities Law Restrictions



You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
received under the Director Award. In addition, because of your status as a
director of the Company, prior to any sale of such shares, you should consult
with the Company's Corporate Secretary with respect to the implications of the
two (2) day reporting rules of Section 16(a) and short-swing profit recovery
rules of Section 16(b) of the Securities Exchange Act of 1934.



Additional information regarding these rules will be provided to you, on
request, from the Company's Corporate Secretary.



(6) Stockholder Rights



Upon the effective date of the book entry pursuant to paragraph (1), you shall
have all of the rights of a stockholder with respect to the Restricted Shares,
including, the right to vote the shares and to receive all cash dividends or
other cash distributions paid or made available with respect to such shares. The
Restricted Shares are not subject to or eligible for inclusion in the First
Midwest Bancorp, Inc. Dividend Reinvestment and Stock Purchase Plan. As a
result, as of each dividend date declared by the Company, with respect to the
Restricted Shares, a dollar amount equal to the amount of the dividend paid on
the Restricted Shares held by you as of the close of business on the record date
for such dividend shall be paid directly to you in cash.



(7) Tax Consequences



No federal or state income taxes or FICA/Medicare taxes will be withheld by the
Company upon lapse of the Director Award restrictions. Information regarding tax
consequences of the Director Award will be provided to you.



--------------------------------------------------------------------------------



Page 3



(8) Miscellaneous



Nothing herein confers any right or obligation on you to continue as a director
of the Company. Nothing herein shall create any right for you to receive, or
obligation on the part of the Company grant to you, any future Director Awards
under the Director Plan. This Agreement shall be binding upon, and inure to the
benefit of, any successor or successors of the Company.



(9) Conformity with Plan



The Director Award is intended to conform in all respects with the Director
Plan. Inconsistencies between this Agreement and the Director Plan shall be
resolved in accordance with the terms of the Director Plan. By executing and
returning the enclosed Confirmation of Acceptance of this Letter Agreement, you
agree to be bound by all the terms hereof and of the Director Plan. Except as
otherwise expressly provided herein, all definitions stated in the Director Plan
shall be fully applicable to this Letter Agreement.



Any action taken or decision made by the Compensation Committee of the Company's
Board of Directors arising out of or in connection with the construction,
administration, interpretation or effect of this Agreement or the Director Plan,
shall lie within sole and absolute discretion, as the case may be, and shall be
final, conclusive and binding on you and all persons claiming under or through
you. This Agreement shall be binding upon your heirs, executors, administrators
and successors.



This Agreement shall be construed and interpreted in accordance with the laws of
the Sate of Delaware.



To confirm your understanding and acceptance of the Director Award granted to
you by this Letter Agreement, please execute and return in the enclosed envelope
the following enclosed documents: (a) the Beneficiary Designation Form and (b)
the Confirmation of Acceptance endorsement of this Letter Agreement. The
original copy of this Letter Agreement should be retained for your permanent
records.



If you have any questions, please do not hesitate to contact the office of the
Corporate Controller of First Midwest Bancorp, Inc. at (630) 875-7459.



Very truly yours,



John M. O'Meara
Chairman and Chief Executive Officer
First Midwest Bancorp, Inc.



--------------------------------------------------------------------------------



